Filed 9/22/21 Silva v. Warren Resources of Cal. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


ALEJANDRO SILVA,                                           B302669

         Plaintiff and Appellant,                          (Los Angeles County
                                                           Super. Ct. No. BC578022)
         v.

WARREN RESOURCES OF
CALIFORNIA, INC.,

     Defendant and
Respondent.




     APPEAL from a judgment of the Superior Court of Los
Angeles County, Deirdre Hill, Judge. Affirmed.
     Law Offices of Benjamin P. Wasserman and Benjamin P.
Wasserman for Plaintiff and Appellant.
     Grimm, Vranjes & Greer, Gregory D. Stephan and
Jonathan Benner for Defendant and Respondent.
      Plaintiff and appellant Alejandro Silva (plaintiff) appeals
the summary judgment entered in favor of defendant and
respondent Warren Resources of California, Inc. (Warren
California), in this action concerning injuries plaintiff sustained
while working at an oil well site in Wilmington, California (the
property). The undisputed evidence shows that Warren
California did not control, operate, or manage the property, and
plaintiff fails to raise a triable issue of fact as to whether Warren
California breached any duty of care owed to him. We therefore
affirm the judgment.

                    FACTUAL BACKGROUND
       Plaintiff was injured on April 8, 2018, while Warren E&P,
Inc. (Warren E&P) was flushing an abandoned pipeline on the
property. Plaintiff and his supervisors were employees of Warren
E&P at the time of the incident. Warren E&P provided workers’
compensation insurance coverage for its employees, and plaintiff
received workers’ compensation insurance benefits for the
injuries he sustained during the April 8, 2018 incident.
       Warren E&P and Warren California are both wholly owned
subsidiaries of a parent company named Warren Resources, Inc.
(WRI). Warren E&P and Warren California hold a 1 percent and
a 99 percent ownership interest, respectively, in the property.
Warren E&P operates, maintains, and manages the property.
Warren California does not operate, maintain, or manage the
property and has no control over the policies, operations, or
facilities on the property. Warren California was not involved
with the work performed on the property on April 8, 2018, by
Warren E&P, plaintiff, or by any other party.




                                  2
                 PROCEDURAL BACKGROUND
      Plaintiff commenced this action against Warren California
for negligence and premises liability.1 Warren California moved
for summary judgment, arguing that the undisputed facts
showed that it did not maintain, manage, or operate the property
and did not direct, supervise, control, or have any involvement
with the work being performed on the property at the time of
plaintiff’s accident. The summary judgment motion was
supported by a statement of undisputed material facts,
declarations by a WRI officer and a manager for Warren E&P,
plaintiff’s deposition testimony, and other documentary evidence.
      Plaintiff opposed the summary judgment motion, arguing,
among other things, that Warren California had a nondelegable
duty to maintain the property in a safe condition and was jointly
and severally liable for his injuries under the single business
enterprise doctrine. Plaintiff’s opposition was supported by a
separate statement of material facts; his own declaration; and the
declaration of his attorney, Benjamin Wasserman. Warren
California filed a reply to plaintiff’s opposition and evidentiary
objections to Wasserman’s declaration.
      The trial court sustained all of Warren California’s
evidentiary objections and granted the summary judgment
motion. Judgment was subsequently entered in defendant’s
favor, and this appeal followed.




1    Plaintiff also sued two contractors who were working with
Warren E&P at the time of the accident.




                                3
                            DISCUSSION
I.     Standard of review
       Summary judgment is granted when a moving party
establishes the right to entry of judgment as a matter of law.
(Code Civ. Proc., § 437c, subd. (c).) A defendant moving for
summary judgment bears the initial burden of proving there is no
merit to a cause of action by showing that one or more elements
of the cause of action cannot be established or that there is a
complete defense to that cause of action. (Code Civ. Proc., § 437c,
subd. (p)(2); Cucuzza v. City of Santa Clara (2002) 104
Cal.App.4th 1031, 1037.) Once the defendant has made such a
showing, the burden shifts to the plaintiff to show that a triable
issue of one or more material facts exists as to that cause of
action or as to a defense to the cause of action. (Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 849 (Aguilar).) If
the plaintiff does not make such a showing, summary judgment
in favor of the defendant is appropriate. In order to obtain a
summary judgment, “all that the defendant need do is to show
that the plaintiff cannot establish at least one element of the
cause of action . . . . [T]he defendant need not himself
conclusively negate any such element . . . .” (Id. at p. 853,
fn. omitted.) We review the trial court’s grant of summary
judgment de novo and decide independently whether the facts not
subject to triable dispute warrant judgment for the moving party
as a matter of law. (Intel Corp. v. Hamidi (2003) 30 Cal.4th 1342,
1348; see Code Civ. Proc., § 437c, subd. (c).)
       The California Supreme Court in Reid v. Google, Inc. (2010)
50 Cal.4th 512, 535, left open the question as to whether a trial
court’s ruling on objections to evidence supporting or opposing a
summary judgment motion should be reviewed de novo or for an




                                4
abuse of discretion. Appellate courts are divided on this issue.
(Compare Serri v. Santa Clara University (2014) 226 Cal.App.4th
830, 852 [applying abuse of discretion standard] with Pipitone v.
Williams (2016) 244 Cal.App.4th 1437, 1451 [de novo review].)
The weight of authority, however, supports an abuse of discretion
standard of review (see, e.g., Serri, at p. 852; Carnes v. Superior
Court (2005) 126 Cal.App.4th 688, 694; Walker v. Countrywide
Home Loans, Inc. (2002) 98 Cal.App.4th 1158, 1169), and we
apply that standard here.
II.    Negligence and premises liability
       The elements of a negligence cause of action are the
existence of a legal duty of care, breach of that duty, and
proximate cause resulting in injury. (Ladd v. County of San
Mateo (1996) 12 Cal.4th 913, 917-918.) The elements of a cause
of action for premises liability are the same as those for
negligence. (Ortega v. Kmart Corp. (2001) 26 Cal.4th 1200, 1205;
see Civ. Code, § 1714, subd. (a).)
       Premises liability “‘“is grounded in the possession of the
premises and the attendant right to control and manage the
premises.”’” (Kesner v. Superior Court (2016) 1 Cal.5th 1132,
1158.) “In premises liability cases, summary judgment may
properly be granted where a defendant unequivocally establishes
its lack of ownership, possession, or control of the property
alleged to be in a dangerous or defective condition.” (Gray v.
America West Airlines, Inc. (1989) 209 Cal.App.3d 76, 81 (Gray).)
The right to control the premises is at “‘the very heart of the
ascription of tortious responsibility’” justifying the notion of
premises liability. (Sprecher v. Adamson Companies (1981) 30
Cal.3d 358, 369.) “Without the ‘crucial element’ of control over
the subject premises [citation], no duty to exercise reasonable




                                 5
care to prevent injury on such property can be found.” (Gray, at
p. 81.) “The law does not impose responsibility where there is no
duty because of the absence of a right to control.” (Cody F. v.
Falletti (2001) 92 Cal.App.4th 1232, 1241 (Cody F.).)
       It is undisputed that Warren California had no control over
the property, did not maintain, manage, or operate the property,
and did not direct, supervise, control, or have any involvement
with the work being performed on the property at the time of
plaintiff’s injury. Summary judgment was therefore properly
granted in Warren California’s favor. (Gray, supra, 209
Cal.App.3d at p. 81; see Cody F., supra, 92 Cal.App.4th at
p. 1241.)
       Williams v. Fairhaven Cemetery Assn. (1959) 52 Cal.2d 135,
a case factually similar to this one, is instructive. In Williams, a
hotel property was owned by a nonprofit association, Fairhaven
Cemetery Association, but operated, maintained, and managed
by a separate corporation named Santora Company. (Id. at
p. 137.) Fairhaven exercised no control over the management
and maintenance of the hotel. Santora’s employees operated the
property, and Santora provided workers’ compensation insurance
for its employees. (Ibid.) Williams, a Santora employee, was
injured while working at the property when a boiler exploded
near him. Another Santora employee had closed some valves the
previous day, causing pressure to build in the boiler and the
resulting explosion. (Id. at p. 138.) The California Supreme
Court held that Fairhaven was entitled to a directed verdict in its
favor, based on the absence of control: “The uncontradicted
evidence is that Santora operated and maintained the hotel,
hired and discharged the employees, repaired the premises,
installed and paid for replacements in the equipment, kept the




                                 6
records, maintained the insurance, and did all things necessary
to keep up the premises. There is a total absence of any evidence
that defendant took possession of the hotel or interfered with the
control of the premises by Santora in any manner whatever.” (Id.
at p. 139.)
       Here, as in Williams, the undisputed evidence shows that
Warren California does not operate, maintain, or manage the
property; has no control over the policies and operations of the
property or the facilities located thereon; and did not direct,
supervise, control, or have any involvement with the work being
performed at the time of plaintiff’s accident.
       Gigax v. Ralston Purina Co. (1982) 136 Cal.App.3d 591
(Gigax), on which plaintiff relies, is inapposite. The plaintiff in
that case, an employee of Van Camp Seafood Company (Van
Camp), was injured while cleaning a nonoperating hydraulic
conveyer belt machine designed and manufactured by the
defendant, Ralston Purina Company (Ralston). After obtaining a
workers’ compensation award against Van Camp, the plaintiff
sued Ralston as a third party tortfeasor based on theories of
product liability, negligence, and wanton and reckless conduct.
(Id. at p. 594.)
       Ralston moved for summary judgment, claiming to be the
plaintiff’s statutory employer, and as such, immune from tort
liability under the exclusive remedy provisions of the workers’
compensation law. Ralston claimed to have acquired Van Camp’s
assets in a stock transaction. Ralston further claimed that Van
Camp was a division of Ralston and not a separate corporate
entity. (Gigax, supra, 136 Cal.App.3d at pp. 594-595.) Ralston
provided no evidence, however, concerning Van Camp’s corporate
status, and the nature of Ralston’s control over Van Camp after




                                7
the stock acquisition remained unclear at the time of the
summary judgment motion. (Id. at p. 595.) The evidence
presented to the trial court, on the other hand, showed that Van
Camp was “a corporation totally separate and distinct, in
location, function and identity” from Ralston. (Id. at p. 602.)
That evidence, the court in Gigax concluded, precluded summary
judgment: “[I]t is not the name given by a public relations office
to a business entity or the misty legal metaphor which
determines Ralston’s status as employer. . . . It is the substance,
the hard realities, that are to determine whether one corporation
is in fact separate and distinct and therefore under our statutory
scheme, not the employer for workers’ compensation law
purposes. To dispose of this case by simply accepting the label
affixed to Van Camp as a ‘division’ and thereby determine that
Ralston is [the plaintiff’s] employer is to merely restate the
question rather than to answer it.” (Id. at pp. 606-607.)
       Here, in contrast, it is undisputed that Warren E&P, and
not Warren California, was plaintiff’s statutory and corporate
employer. It is also undisputed that Warren E&P and Warren
California are separate and distinct corporate entities; and that
Warren California did not operate, maintain, or manage the
property or the facilities located thereon; and did not direct,
supervise, control, or have any involvement with the work being
performed at the time of plaintiff’s accident. Plaintiff purports to
demonstrate the existence of a triable dispute as to these
matters; however, he provides no evidence or “specific facts”
creating such a dispute. (§ 473c, subd. (p)(2).) “There is a triable
issue of material fact if, and only if, the evidence would allow a
reasonable trier of fact to find the underlying fact in favor of the
party opposing the motion in accordance with the applicable




                                 8
standard of proof.” (Aguilar, supra, 25 Cal.4th at p. 850.) Unlike
Gigax, there was no evidence of any independent act of
negligence by Warren California in this case. There was no
evidence that Warren California designed, manufactured,
controlled, or operated the pipeline facilities on the property.
      Miller v. King (1993) 19 Cal.App.4th 1732 (Miller), also
cited by plaintiff, is equally inapposite. The plaintiff in Miller
was injured when she slipped and fell at a restaurant where she
was employed as a waitress. The restaurant was owned by a
corporation from which she received workers’ compensation
benefits. The plaintiff brought a premises liability action against
the individual defendants who owned the property on which the
restaurant operated. The defendants, who were also
shareholders of the corporation that owned the restaurant,
moved for summary judgment, arguing that the action against
them was barred by Labor Code section 3602, which precludes
actions at law against employers who occupy a dual capacity.
That statute bars an action for premises liability when the
property on which the accident occurred was owned by the
employer. The court in Miller held the dual capacity doctrine did
not apply because the plaintiff was not employed by the
individual property owners, but by a corporation. The property
owners’ status as shareholders of the corporation did not make
them employers. (Miller, at p. 1735.) Warren California does not
claim to be plaintiff’s employer and does not seek immunity
under the dual capacity provisions of Labor Code section 3602.
Miller accordingly is inapposite.
      Plaintiff failed to raise any triable issue of material fact as
to whether Warren California breached any duty of care owed to




                                  9
him. Summary judgment was properly granted in Warren
California’s favor.
III. Evidentiary rulings
        The record discloses no abuse of discretion in the trial
court’s evidentiary rulings. Declarations in summary judgment
proceedings must set forth admissible evidence as to which the
declarant is competent to testify on personal knowledge, not legal
conclusions or speculation without foundation. (§ 437c, subd. (d).)
A declaration that is not based on personal knowledge or states
legal conclusions without evidentiary facts must be disregarded.
(Guthrey v. State of California (1998) 63 Cal.App.4th 1108, 1119-
1120 (Guthrey).)
        The trial court properly sustained evidentiary objections to
statements in plaintiff’s counsel’s declaration concerning the
purported integrated corporate structure and operations of
Warren E&P, WRI, and Warren California and the purported
absence of safety pressure gauges on the pipeline being cleared
by Warren E&P. Plaintiff fails to establish that his counsel has
personal knowledge concerning these matters and fails to provide
any evidentiary facts to support these statements. The balance of
the declaration contains legal conclusions that are not admissible
evidence. The declaration states, for example, that “under Civil
Code § 1714(a), everyone is responsible, not only for the result of
his willful acts, but also for an injury occasioned to another by
this want of ordinary care or skill in the management of his
property . . .” and “[t]hat California law holds that the alter ego
theory cannot be used as a shield by a defendant to exonerate
itself from liability.” The trial court’s evidentiary rulings
excluding counsel’s legal conclusions, unsupported by evidentiary




                                10
facts, was not an abuse of discretion. (Guthrey, supra, 63
Cal.App.4th at pp. 1119-1120.)
       Eagle Oil & Ref. Co. v. Prentice (1942) 19 Cal.2d 553, which
states that a declaration opposing summary judgment should be
liberally construed, does not allow courts to relax the rules of
evidence when determining the admissibility of an opposing
declaration. Only admissible evidence may be considered when
determining whether a triable issue exists. (Bozzi v. Nordstrom,
Inc. (2010) 186 Cal.App.4th 755, 761; Overland Plumbing, Inc. v.
Transamerica Ins. Co. (1981) 119 Cal.App.3d 476, 483-484.)

                         DISPOSITION
       The judgment is affirmed. Warren California is awarded
its costs on appeal.


                                     _________________________
                                     CHAVEZ, J.

We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


_______________________________
HOFFSTADT, J.




                                11